Citation Nr: 0120005	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00 09 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 30, 1998, 
for a grant of a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which in 
a series of rating actions commencing in October 1998 granted 
the veteran a 50 percent rating for post traumatic stress 
disorder (PTSD) and a total disability rating due to 
individual unemployability and established an effective date 
of March 30, 1998 for the award of those benefits.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  Effective in July 1996, the veteran had been determined 
to be permanently and totally disabled for pension benefit 
purposes due to a combination of service connected and non-
service connected disabilities.  

3.  The veteran's disabilities which are now recognized as 
service connected (or for which he is entitled to 
compensation as if service connected) prior to March 1998 
consist of a postoperative duodenal ulcer rated as 40 percent 
disabling, residuals of a shell fragment wound of the right 
forearm rated as 10 percent disabling and a postoperative 
left eye cataract extraction, rated as 20 percent disabling.   

4.  On March 30, 1998 the RO received a reopened claim for 
service connection for PTSD.  That claim included a claim for 
additional pension benefits due to blindness of the left eye.  

5.  As of March 30, 1998, service connection was established 
for PTSD and the disability has been rated as 50 percent 
disabling.  

6.  The veteran has also been granted a TDIU effective March 
30, 1998.   

7.  The schedular requirements for a TDIU were first met as 
of March 30, 1998.


CONCLUSION OF LAW

An effective date earlier than March 30, 1998, for the award 
of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400, 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than March 30, 
1998 for an award of a TDIU.  The veteran asserts that a TDIU 
should be effective prior to that date since he became 
unemployable due to a left eye vision problem which was a 
result of injury during VA eye surgery in 1995, and for which 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 has been established.

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded VA examinations, and records of reported 
treatment have been obtained.  The record contains the 
veteran's service records, post-service VA and non-VA 
treatment reports and statements; VA examination reports; 
statements from the veteran and a transcript of testimony 
from a May 2000 hearing.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate his claims.  
See the February 2000 Statement of the Case and the May 2000 
Supplemental Statement of the Case issued during the pendency 
of the appeal.  Accordingly, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
a total disability rating is warranted.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2000).  The Board notes here that for consideration for 
TDIU, disability compensation awarded pursuant to the 
provisions of 38 U.S.C.A. § 1151 (for additional disability 
caused by VA medical treatment) shall be treated as if 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2001). 

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000).  In exceptional cases, an extra-schedular rating may 
be assigned on the basis of a showing of unemployability 
alone.  See 38 C.F.R. § 4.16(b) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of a grant of benefits pursuant 
to a reopened claim shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.340(r).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU, which must be adjudicated, provided 
that: 1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU; and 2) there is evidence of current service-connected 
unemployability in the claims folder or under VA control.  
Norris v. West, 12 Vet. App. 413 (1999).  Recently, in 
Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001), 
the Federal Circuit noted that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, then the requirement of 38 C.F.R. § 3.155(a) 
to identify the benefit sought is met, and VA must consider a 
claim for TDIU.

The veteran filed his initial VA claim for benefits in 1971.  
At that time, service connection was established for a 
duodenal ulcer and the residuals of a shell fragment wound of 
the right arm, but denied for a nervous condition.  Service 
connection for PTSD was claimed in May 1985, but denied in 
October 1985 because the disorder was not found on a 
psychiatric examination.  As of October 1995, his ulcer was 
rated as 40 percent disabling and his shell fragment 
residuals were rated as 10 percent disabling, for a combined 
rating of 50 percent.  

In July 1996, the veteran filed a formal claim for pension 
benefits and disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for severe vision loss after 
VA eye surgery.  He stated that he had last worked as a 
painter in November 1995.  A permanent and total disability 
rating for pension benefit purposes was granted, effective in 
July 1996.  (Pension benefits had been claimed previously and 
denied by the Board in April 1985.)  A May 1997 rating 
decision denied the claim for benefits under 38 U.S.C.A. § 
1151 and the veteran appealed.  

On March 30, 1998 a statement was received from the Veteran, 
which was recognized as a claim for service connection for 
post-traumatic stress disorder (PTSD).  An October 1998 
rating decision granted service connection for PTSD, and 
assigned a 50 percent evaluation for the condition.  Other 
service connected disabilities at that time included post 
operative duodenal ulcer, evaluated as 40 percent disabling; 
and a shell fragment wound of the right forearm with 
paresthesia, evaluated as 10 percent disabling.  The 
resultant combined rating became 70 percent.  38 C.F.R. § 
4.25. 

On February 18, 1999, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  

A November 1999 Board decision granted entitlement to 
disability compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left eye disability.  In a subsequent 
December 1999 rating decision, the RO effectuated that Board 
decision, and assigned a 20 percent evaluation effective 
September 15, 1995 and a 40 percent evaluation effective June 
5, 1998.  The December 1999 rating decision also granted 
entitlement to a TDIU, effective February 18, 1999, the date 
that the veteran's formal application for a TDIU was 
received.  The veteran appealed as to the effective date of 
the TDIU; claiming that he was totally disabled in 1995.    

A May 2000 hearing officer decision assigned an effective 
date of March 30, 1998 for the TDIU based on the veteran's 
claim for service connection for PTSD received on that date.  
The RO determined that pursuant to Norris v. West, 12 Vet. 
App. 413 (1999), the veteran had reasonably raised a claim 
for TDIU in his March 30, 1998 claim for service connection 
for PTSD (apparently because his statement had also requested 
an increase in his pension benefits), and therefore the 
effective date for the TDIU was March 30, 1998.

In addition to PTSD, the service connected disabilities at 
the time of the May 2000 hearing officer decision included 
post operative duodenal ulcer, evaluated as 40 percent 
disabling, effective from October 1995; and shell fragment 
wound of the right forearm MG VII with paresthesia, evaluated 
as 10 percent disabling, effective from March 1971.  His 
disability of the left eye was evaluated as 20 percent from 
September 1995 to June 1998; and 40 percent from June 1998.  
The resultant combined rating was 60 percent from October 
1995, and 80 percent from March 30, 1998 (the increase in 
rating for his left eye as of June 1998 did not change the 
combined rating).  38 C.F.R. § 4.25. 

The May 2000 hearing officer decision determined that an 
implied claim for a TDIU was made on March 30, 1998, and on 
this basis, that an effective date of March 30, 1998 for a 
TDIU was warranted.  The Board must determine whether a still 
earlier date is assignable under the pertinent regulations 
discussed above.  
 
The Board notes that even with consideration of his left eye 
disability, prior to March 30, 1998, the combined evaluation 
of the veteran's compensable disabilities did not meet the 
minimum requirements for consideration of a total disability 
rating under 38 C.F.R. § 4.16(a) (2000).  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a), 4.25 (2000).  The assigned ratings for 
the veteran's duodenal ulcer, eye and shell fragment wound 
disabilities result in a combined rating of only 60 percent, 
effective from October 1995 through to March 30, 1998.

March 30, 1998 is the earliest date as of which a total 
rating based upon individual unemployability is warranted.  
March 30, 1998 is the effective date for the grant of service 
connection and assignment of a 50 percent evaluation for 
PTSD.  While the effective date for an increased rating can 
be earlier than the date of claim if there is evidence of an 
increase in disability during the year prior to the claim, 
the grant of a TDIU was not based on increased rating 
considerations.  It was based on the grant of service 
connection for the PTSD.  Only then, because of the 50 
percent rating for PTSD effective from that date, did the 
combined rating for the veteran's service connected 
disabilities meet the minimum schedular requirements for TDIU 
under 38 C.F.R. § 4.16(a).  Prior to that date, the combined 
evaluation did not meet the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a).  

The veteran has stated that he was unable to work after his 
1995 eye surgery.  He may have been unemployable from that 
time on; indeed, he was found to be entitled to a permanent 
and total disability rating for pension purposes as of the 
date of the first claim he filed after the surgery.  However, 
although the veteran's overall vision impairment is severe, 
his rating for compensation under 38 U.S.C.A. § 1151 is only 
for his left eye.  He has never claimed, and there is no 
evidence which would indicate that his right eye was in any 
way involved.  His right eye impairment is clearly not 
service connected (nor can it be treated for rating purposes 
as if service-connected under 38 U.S.C.A. § 1151).  When only 
one eye is recognized service connected (or entitled to 
compensation), the other eye must be treated as normal for 
rating purposes unless there is blindness in that eye.  
Although the vision in his right eye is somewhat impaired, 
significant visual capacity remains.  Therefore, the right 
eye impairment cannot be considered in determining whether 
the veteran's service connected disabilities cause him to be 
unemployable, including whether he meets the minimum 
schedular requirements under 38 C.F.R. § 4.16(a).  See 38 
C.F.R. §§ 3.340, 3.341, 3.383, 4.16(a) (2000).  

Thus, the veteran has not been shown to meet the minimum 
schedular requirements for a TDIU prior to March 30, 1998.  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The remaining question, therefore, is whether the evidence of 
record establishes that the veteran's service-connected 
disabilities prior to March 30, 1998 precluded substantially 
gainful employment so as to warrant the grant of TDIU on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  In 
this regard, the Board has considered the veteran's 
educational and employment background, and the medical 
evidence of record.  In his February 1999 application, the 
veteran indicated that he had not worked since March 1996, 
that he had completed four years of high school, and that he 
had a general equivalency diploma.  

The veteran is mainly contending that prior to March 30, 
1998, he was precluded from substantially gainful employment 
due to impairment of his eyesight; and does not appear to 
implicate his ulcer or shell fragment wound disabilities as 
serious impacts on his employability.  The evidence of record 
includes reports of non-VA and VA treatment, and VA 
examinations.  The medical records prior to March 30, 1998 do 
not show that the veteran's post operative duodenal ulcer or 
shell fragment wound disability of the right forearm resulted 
in a substantial hindrance that would preclude substantially 
gainful employment.  

The veteran's essential contention is that prior to March 30, 
1998, he was unemployable due to his overall vision 
impairment, including the left eye for which he was granted 
entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  VA treatment records show 
that the veteran underwent left eye surgery in June 1995 to 
replace a lens because of a cataract of the left eye.  

The report of an August 1996 VA examination shows that far 
visual acuity was then correctable to 20/50 in the right eye, 
and to 20/100 in the left eye.  Subsequent  medical records 
do not show that prior to March 30, 1998, the veteran's left 
eye disability, either solely or in combination with his 
service-connected disabilities, precluded him from 
substantially gainful employment.  The June 1998 VA 
examination report noted that at that time the veteran was 
able to read J2 with a +4.00 lens, which enabled him to read 
a newspaper without difficulty.  The Board notes also that an 
April 2000 private statement indicated that the best 
corrected visual acuity for the right eye was 20/100.  
Although the evidence shows that the veteran no longer has 
vision in the left eye, he still retains some visual acuity 
(with correction) in the right eye.  

The Board notes generally, that during the period prior to 
March 30, 1998, there are no medical opinions or other 
evidence indicating the veteran was unemployable due to his 
left eye, ulcer and/or shell fragment wound disabilities.  As 
such, the Board finds that the evidence of record does not 
support a finding that the veteran's left eye disability, or 
his service-connected ulcer or shell fragment wound 
disabilities rendered him unable to secure or follow a 
substantially gainful occupation prior to March 30, 1998.  
Therefore, the criteria for entitlement to TDIU under 38 
C.F.R. § 4.16(b) (2000) have not been met, and this benefit 
is denied.

The veteran maintains that due to his left eye disability, a 
TDIU is warranted prior to the current effective date of 
March 30, 1998.  The veteran met the requirements for a TDIU 
under 38 C.F.R. § 4.16(a) as of March 30, 1998.  However, 
based on the foregoing, the Board finds no basis for 
assigning a TDIU prior to that date.  The Board does not 
find, including on an extra-schedular basis, that an increase 
in disability occurred prior to March 30, 1998 that would 
warrant an earlier assignment of a TDIU.  There is no medical 
evidence prior to that date to show that the veteran was 
substantially precluded from gainful employment due to 
disabilities service-connected (or treated as if service-
connected under 38 U.S.C.A. § 1151).

During a July 1999 VA examination for mental disorders, the 
veteran indicated that recently he had been awarded 
disability benefits from the Social Security Administration 
(SSA).  That SSA determination would not be pertinent to the 
decision regarding VA benefits being made here since this 
decision is based on VA law and regulations regarding claims 
and the scope of compensation for visual impairment in one 
eye.  VA already has sufficient evidence of record regarding 
the veteran's medical problems to make a determination as to 
the claim on appeal, entitlement to an effective date earlier 
than March 30, 1998, for a grant of a TDIU.  Therefore, the 
medical records pertinent to the subsequent SSA determination 
are not relevant and need not be obtained. 

Therefore, in summary, based on the regulatory framework for 
determining effective dates, the preponderance of the 
evidence does not show that veteran was substantially 
precluded from gainful employment due to disabilities 
service-connected (or treated as if service-connected under 
38 U.S.C.A. § 1151), prior to March 30, 1998.  Therefore, as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and a total 
disability evaluation based on individual unemployability 
prior to March 30, 1998 is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than March 30, 1998, for an award 
of a TDIU is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

